Title: To George Washington from John Hamilton, 8 February 1790
From: Hamilton, John
To: Washington, George



Sir
Edenton [N.C.] 8 Febry 1790

Your surprise in hearing from a person altogether unknown, cannot be surpassed by the difficulty & embarrassment which I

feel in the attempt to write; urged by my freinds, it is a task that has given me much pain and disquietude—being well assured however, that you desire only to preside over the hearts of a free people, & to be their parent & protector; altho’, not the first in an honorable profession, I am emboldened to lay before you my wish to become a Servant of the fœderal government under your administration.
Having now become a Link in the Band of Union, the necessary departments are to be filled up for this State. Should you from information or Inquiry, find me worthy of the Office of Fœderal Attorney, for this District, I shall esteem it an high honor to act under your Auspices. at the same time, should my own, & the application of my freinds, be unsuccessful, I shall rest satisfyed that in the roll of Applicants, your Excellency has found one, whose qualifications & pretensions better entitle him to expect the Nomination—for my own part, I shall be convinced, that wisdom & impartial justice hath attended your Choice, & shall at once admire the hand, that gives or refuses.
If it can afford your Excellency a moments pleasure, allow me to assure you, that notwithstanding our late backwardness, a greater degree of affection for your person, and a stronger attachment to the fœderal government, does not prevail in any part of America than in this State and in this little Corner in particular; and I am proud to say, that a few to the Westward excepted (whose minds have either been deluded by false Insinuation, captivated with the Harlot Charms of an inefficient government, or actuated by Motives of Ambition to be all important in the small Circle) the general body of the people are well affected to the government and ambitious in their zeal for its Support. Being an eye Witness at the late Convention & Assembly, I am fully persuaded of the truth & justice of my Observation.
Hope now elevates, joy brightens the Countenance, and with grateful Veneration to the Disposer of Event⟨s⟩, we look forward with gladdened heart, to the efficacy of our new government, and behold in the Supreme Magistrate, a Father a Freind, & Fellow-Citizen.
That Heaven may guide & protect you, is the sollicitous Wish & prayer of Sir Your most devoted & Obedt hue Sert

J. Hamilton
John Hamilton

